

113 S2986 IS: To require the Secretary of the Interior to assemble a team of technical, policy, and financial experts to address the energy needs of the insular areas of the United States and the Freely Associated States through the development of energy action plans aimed at promoting access to affordable, reliable energy, including increasing use of indigenous clean-energy resources, and for other purposes.
U.S. Senate
2014-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2986IN THE SENATE OF THE UNITED STATESDecember 4, 2014Mr. Schatz introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo require the Secretary of the Interior to assemble a team of technical, policy, and financial
			 experts to address the energy needs of the insular areas of the United
			 States and the Freely Associated States through the development of energy
			 action plans aimed at promoting access to affordable, reliable energy,
			 including increasing use of indigenous clean-energy resources, and for
			 other purposes.1.Study of electric rates in the insular areas(a)DefinitionsIn this section:(1)Comprehensive energy planThe term comprehensive energy plan means a comprehensive energy plan prepared and updated under subsections (c) and (e) of section
			 604 of the Act entitled An Act to authorize appropriations for certain insular areas of the United States, and for other
			 purposes, approved December 24, 1980 (48 U.S.C. 1492).(2)Energy action planThe term energy action plan means the plan required by subsection (d).(3)Freely associated statesThe term Freely Associated States means the Federated States of Micronesia, the Republic of the Marshall Islands, and the Republic
			 of Palau.(4)Insular areasThe term insular areas means American Samoa, the Commonwealth of the Northern Mariana Islands, Puerto Rico, Guam, and the
			 Virgin Islands.(5)SecretaryThe term Secretary means the Secretary of the Interior.(6)TeamThe term team means the team established by the Secretary under subsection (b).(b)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary shall, within
			 the Empowering Insular Communities activity, establish a team of
			 technical, policy, and financial experts—(1)to develop an energy action plan addressing the energy needs of each of the insular areas and
			 Freely Associated States; and(2)to assist each of the insular areas and Freely Associated States in implementing such plan.(c)Participation of regional utility organizationsIn establishing the team, the Secretary shall consider including regional utility organizations.(d)Energy action planIn accordance with subsection (b), the energy action plan shall include—(1)recommendations, based on the comprehensive energy plan where applicable, to—(A)reduce reliance and expenditures on fuel shipped to the insular areas and Freely Associated States
			 from ports outside the United States;(B)develop and utilize domestic fuel energy sources; and(C)improve performance of energy infrastructure and overall energy efficiency;(2)a schedule for implementation of such recommendations and identification and prioritization of
			 specific projects;(3)a financial and engineering plan for implementing and sustaining projects; and(4)benchmarks for measuring progress toward implementation.(e)Reports to secretaryNot later than 1 year after the date on which the Secretary establishes the team and annually
			 thereafter, the team shall submit to the Secretary a report detailing
			 progress made in fulfilling its charge and in implementing the energy
			 action plan.(f)Annual reports to congressNot later than 30 days after the date on which the Secretary receives a report submitted by the
			 team under subsection (e), the Secretary shall submit to the appropriate
			 committees of Congress a summary of the report of the team.(g)Approval of secretary requiredThe energy action plan shall not be implemented until the Secretary approves the energy action
			 plan.2.Amendments to the consolidated natural resources actSection 6 of Public Law 94–241 (90 Stat. 263; 122 Stat. 854) is amended—(1)in subsection (a)(2), by striking December 31, 2014, except as provided in subsections (b) and (d) and inserting December 31, 2019; and(2)in subsection (d)—(A)in the third sentence of paragraph (2), by striking not to extend beyond December 31, 2014, unless extended pursuant to paragraph 5 of this subsection and inserting ending on December 31, 2019;(B)by striking paragraph (5); and(C)by redesignating paragraph (6) as paragraph (5).